DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “A potato starch composition comprising relative to the potato starch of claim 1” in lines 1-3.  It is unclear what “a potato starch composition comprising relative to the potato starch of claim 1 means.”  It is unclear if the first instance of “A potato starch composition” recited in Claim 6, line 1 is entirely different than “the potato starch of claim 1.”  Furthermore, it is unclear what the term “relative to” means in the context of the claim.  It is unknown what is meant by a potato starch composition relative to a potato starch.
Claim 6 recites the limitation “the potato starch of claim 1 in an amount of 50% by mass or more” in line 3.  It is unknown what the phrase “50% by mass or more” is associated with.  For purposes of examination Examiner interprets the claim to recite “the potato starch of claim 1 in an amount of 50% by mass or more of the potato starch composition.”
Claim 6 recites the limitation “an angle of difference” in line 3.  It is unclear if “an angle of difference” is associated with “A potato starch composition” recited in Claim 6, line 1 or if “an angle of difference” is associated with “the potato starch” recited in Claim 6, line 3.
Clarification is required.
Claims 7-8 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. JP 2006/345747 (cited on Information Disclosure Statement filed August 3, 2020) in view of Coszach et al. US 2011/0300220 and Huang et al. US 2017/0369611.
It is noted that a formal human translation of Inagaki et al. JP 2006/345747 has been attached herein.  All citations with respect to Inagaki et al. JP 2006/345747 are with respect to the formal human translation.
Regarding Claim 1, Inagaki et al. discloses a potato starch (‘747 Translation, Paragraphs [0007]-[0008]) used in a powder mixture (‘747 Translation, Paragraph [0015]).
Inagaki et al. is silent regarding the potato starch having an angle of difference of from 8 to 35 degrees.
Coszach et al. discloses a food containing calcium (‘220, Paragraph [0015]) wherein the calcium is a calcium lactate derived from starch (‘220, Paragraph [0003]).  The calcium lactate is present in granulated (particulate) form (‘220, Paragraph [0025]).  An angle of difference is deduced from a drop angle and angle of repose (‘220, Paragraph [0044]) wherein the angle of difference is 10 degrees (‘220, Paragraph 
Both Inagaki et al. and Coszach et al. are directed towards edible food starch based powders.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the angle of difference of the starchy powder of Inagaki et al. and construct the starchy powder with an angle of difference of 10 degrees (which falls within the claimed angle of difference range of 8 to 35 degrees) as taught by Coszach et al. since where the claimed ranges encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 1, Huang et al. discloses that an angle of difference is the difference between the angle of repose and the collapse angle and that a larger angle of difference indicates a better powder flowability (‘611, Paragraph [0243]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the angle of difference of the powder of Inagaki et al. and adjust the angle of difference of the powder since Huang et al. teaches that the angle of difference affects the powder flowability.  One of ordinary skill in the art would adjust the angle of difference of the powder based upon the desired powder flowability of the powder.
Regarding Claim 2, Inagaki et al. discloses the potato starch being a granulated starch (‘747 Translation, Paragraph [0008]).
Regarding Claim 3, Inagaki et al. discloses the average particle size of the granulated potato starch being 50-400 µm (‘747 Translation, Paragraph [0013]), which prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 6, Inagaki et al. discloses the potato starch composition comprising potato starch in an amount of 50-80% by mass (‘747 Translation, Paragraph [0008]), which falls within the claimed amount of 50% or more of the mass of the composition.
Inagaki et al. is silent regarding an angle of difference being in a range of from 8 to 35 degrees.
Coszach et al. discloses a food containing calcium (‘220, Paragraph [0015]) wherein the calcium is a calcium lactate derived from starch (‘220, Paragraph [0003]).  The calcium lactate is present in granulated (particulate) form (‘220, Paragraph [0025]).  An angle of difference is deduced from a drop angle and angle of repose (‘220, Paragraph [0044]) wherein the angle of difference is 10 degrees (‘220, Paragraph [0069]) (‘220, Table 1), which falls within the claimed angle of difference of 8 to 35 degrees.
Both Inagaki et al. and Coszach et al. are directed towards edible food starch based powders.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the angle of difference of the starchy powder of Inagaki et al. and construct the starchy powder with an angle of difference of 10 degrees (which falls within the claimed angle of difference range of 8 to 35 degrees) as taught by Coszach et prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 6, Huang et al. discloses that an angle of difference is the difference between the angle of repose and the collapse angle and that a larger angle of difference indicates a better powder flowability (‘611, Paragraph [0243]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the angle of difference of the powder of Inagaki et al. and adjust the angle of difference of the powder since Huang et al. teaches that the angle of difference affects the powder flowability.  One of ordinary skill in the art would adjust the angle of difference of the powder based upon the desired powder flowability of the powder.
Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. JP 2006/345747 (cited on Information Disclosure Statement filed August 3, 2020) in view of Coszach et al. US 2011/0300220 and Huang et al. US 2017/0369611 as applied to claim 1 above in view of Chun US 2009/0202692.
It is noted that a formal human translation of Inagaki et al. JP 2006/345747 has been attached herein.  All citations with respect to Inagaki et al. JP 2006/345747 are with respect to the formal human translation.
Regarding Claims 4 and 7, Inagaki et al. is silent regarding the potato starch or the potato starch composition being packed in a shaker container.
Chun discloses a seasoning shaker dispenser containing a particulate seasoning (‘692, Paragraph [0005]) comprising a container and a cover (‘692, Paragraph [0023]) 
Inagaki et al. discloses the granulated potato starch being combined with other dry seasonings (‘747 Translation, Paragraph [0008]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include the granulated potato starch mixture that is combined with seasonings and store the potato starch mixture that is combined with seasonings into the seasoning shaker dispenser in order to provide a container to both store and easily dispense the potato starch mixture that is combined with seasonings.
Regarding Claims 5 and 8, Chun discloses the shaker container comprising a size (e.g. width) and number of shaker holes (openings 22) being varied based on the flow characteristics of seasoning mixture (‘692, Paragraph [0043]).  Chun discloses the shaker holes (openings 22) having a diameter that varies between about 1 mm and about 4.5 mm (‘692, Paragraph [0044]), which overlaps the claimed maximum width of 2 to 20 mm.  In the case where the claimed width ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Although Chun does not explicitly disclose the shaker container to have 2 to 9 shaker holes, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the number and width of the .
Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chun US 2009/0202692 in view of Inagaki et al. JP 2006/345747 (cited on Information Disclosure Statement filed August 3, 2020), Coszach et al. US 2011/0300220, and Huang et al. US 2017/0369611
It is noted that a formal human translation of Inagaki et al. JP 2006/345747 has been attached herein.  All citations with respect to Inagaki et al. JP 2006/345747 are with respect to the formal human translation.
Regarding Claims 4 and 7, Chun discloses a shaker container (dispenser 10) comprising seasoning particles (seasoning mixture 18) packed in the shaker container (dispenser 10) (‘692, Paragraphs [0036]-[0037]).
Chun is silent regarding the composition disposed in the shaker container being a potato starch or a potato starch composition having an angle of difference in a range of from 8 to 35 degrees.
Inagaki et al. discloses a potato starch (‘747 Translation, Paragraphs [0007]-[0008]).  Inagaki et al. also discloses the potato starch being used in a potato starch composition (‘747 Translation, Paragraph [0008]).
Inagaki et al. is silent regarding the potato starch or the potato starch composition having an angle of difference of from 8 to 35 degrees.
Coszach et al. discloses a food containing calcium (‘220, Paragraph [0015]) wherein the calcium is a calcium lactate derived from starch (‘220, Paragraph [0003]).  The calcium lactate is present in granulated (particulate) form (‘220, Paragraph [0025]).  
Both Inagaki et al. and Coszach et al. are directed towards edible food starch based powders.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the angle of difference of the starchy powder of Inagaki et al. and construct the starchy powder with an angle of difference of 10 degrees (which falls within the claimed angle of difference range of 8 to 35 degrees) as taught by Coszach et al. since where the claimed ranges encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claims 4 and 7, Huang et al. discloses that an angle of difference is the difference between the angle of repose and the collapse angle and that a larger angle of difference indicates a better powder flowability (‘611, Paragraph [0243]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the angle of difference of the powder of Inagaki et al. and adjust the angle of difference of the powder since Huang et al. teaches that the angle of difference affects the powder flowability.  One of ordinary skill in the art would adjust the angle of difference of the powder based upon the desired powder flowability of the powder.
Further regarding Claims 4 and 7, Chun discloses a seasoning shaker dispenser containing a particulate seasoning (‘692, Paragraph [0005]) wherein the seasoning 
Regarding Claims 5 and 8, Chun discloses the shaker container comprising a size (e.g. width) and number of shaker holes (openings 22) being varied based on the flow characteristics of seasoning mixture (‘692, Paragraph [0043]).  Chun discloses the shaker holes (openings 22) having a diameter that varies between about 1 mm and about 4.5 mm (‘692, Paragraph [0044]), which overlaps the claimed maximum width of 2 to 20 mm.  In the case where the claimed width ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Although Chun does not explicitly disclose the shaker container to have 2 to 9 shaker holes, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the number and width of the shaker holes based upon the flow characteristics of seasoning mixture, particle size, desired quantity to be dispensed, and the area of the food item.

Response to Arguments
Examiner notes that that previous Claim Objections have been withdrawn in view of the amendments.
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive.
Examiner notes that Claims 9-12 and 16-23 are currently withdrawn.  Rejoinder of the withdrawn claims will be considered only at the time of allowance, if applicable.
Applicant argues on Pages 7-8 of the Remarks that Cozach relates to calcium lactate and the angle of difference thereof, i.e. 10 degrees and contends that Coszach does not relate to an angle of difference of starch.  Applicant asserts that Coszach discloses that calcium lactate or calcium hydroxy-2-propanooooate is the calcium salt of lactic acid, a natural acid produced by bacterial fermentation on starch or molasses.  Applicant contends that calcium lactate is different from starch and alleges that Inagaki et al. and Coszach et al. are not directed towards edible food starch based powders.  Applicant continues that Coszach intends to provide a solid calcium lactate having a higher resistance to the nutrition phenomenon than calcium particle clusters that dissolve rapidly and readily.  Applicant argues that Coszach does not suggest all the specific angle of difference of starch which is a raw material of calcium lactate.  Applicant continues that Coszach does not teach that all the angle of difference can be adjusted to the specific range to use as a thickening material for a food product or a batter material for karaage and alleges it would not be obvious to one of ordinary skill in the art to modify the angle of difference in the potato starch of Inagaki based on the angle of difference of calcium lactate disclosed in Coszach.
Examiner argues that applicant’s allegation that the angle of difference can be adjusted to the specific range to use as a thickening material for a food product or a batter material for karaage is not commensurate in scope with the claimed invention.  In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP § 2145).  Due to the absence of tests comparing applicant’s potato starch having the claimed angle of difference with those of the closest prior art, applicant’s assertions of unexpected results of the claimed angle of difference range constitute mere argument in view of  In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (MPEP § 716.01(c).II.).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range in view of In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d).II.).  Applicant has not provided any objective experimental data to support the allegations that the claimed angle of difference range is suitable for use as a thickening material for a food product or a batter material for karaage.  Furthermore, Examiner notes that Coszach et al. teaches that the calcium lactate is a food derived from starch (‘220, Paragraph [0003]), which is an edible food starch based powder.  Coszach et al. is being relied upon to teach that it 
Furthermore, Stasiak et al. teaches two separate embodiments wherein potato starch has an angle of difference that falls within the claimed angle of difference of 8 to 35 degrees.  Table 2 of Stasiak et al. teaches a potato starch 4% having an angle of difference of 11.4 as well as a potato starch 16% having an angle of difference of 17.4 (Table 2, Page 349). The angle of difference of 11.4 or 17.4 both fall within the claimed angle of difference of 8 to 35 degrees.

    PNG
    media_image1.png
    551
    1500
    media_image1.png
    Greyscale

Therefore, these arguments are not found persuasive.
Applicant argues on Page 8 of the Remarks that Huang discloses a relationship between a flowability and an angle of difference of powders but does not teach about the need for improving the flowability of the starch and contends that since Inagaki does not teach about the need for improving the flowability of the starch one of ordinary skill in the art would not be motivated to focus on the flowability of the starch and combine the teaching of Inagaki with that of Huang.
Examiner argues that Huang teaches that there is a relationship between angle of difference and flowability and that one of ordinary skill in the art would adjust the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Examiner notes that Chun is not being relied upon to teach the limitations regarding the potato starch composition.  Rather, Chun is being relied upon to teach the limitations regarding packing dry seasonings into a shaker dispenser.
Applicant argues on Page 9 of the Remarks with respect to the Double Patenting rejections that Claims 1-8 of the copending application 15/750,409 relate to wheat flour which is different from starch.
Examiner notes that this argument regarding the Double Patenting rejections is found persuasive.  One of ordinary skill in the art would not expect potato starch to behave in the same manner as wheat flour.  Therefore, the Double Patenting rejections have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rudie et al. US 2014/0106053 discloses a food composition comprising potato starch in combination with calcium lactate salt (‘053, Paragraph [0018]).
Wargocki et al. US 2003/0044486 discloses a coating composition comprising potato starch fortified with calcium lactate (‘486, Paragraph [0040]).
Conde-Petit et al. US 5,219,877 discloses pregelatinized modified starch suitable for the sue in preparing instant puddings in which calcium lactate Is added to an aqueous dispersion of native starch.
Murray US 3,597,227 discloses french fried potatoes are often blanched in an aqueous calcium lactate solution wherein the calcium lactate reacts with pectin contained by the potato to form water insoluble calcium pectates so as to effect a toughening of the potato (‘227, Column 2, lines 8-21).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792